DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final Office action is in response to the amendment filed 10/6/22 which canceled claims 8, 17, and 25.  Claims 1-7, 9-16, and 18-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0397550 to BYUN et al. in view of U.S. Patent Application Publication 2016/0357480 to CHOI.

Regarding claims 1, 10, and 18, BYUN shows the claimed apparatus in Fig. 1.  He shows the claimed memory system as nonvolatile memory 140.  He shows the claimed control circuit as controller 120.
BYUN’s controller obtains validity information as claimed, as taught at 0107, 0119, 0122-0128, and many other places in the specification.  He shows valid and invalid data in Figs. 12 and 16.
BYUN teaches that his controller also uses characteristic information such as stream class numbers (see abstract, 0004, and claim 1).  
BYUN teaches that his controller moves a first set of pages (data #1, #3, and data #4) associated with a first stream to a first block (block 5) upon garbage collection.  This is shown in Fig. 12 and described at 0091-0102.  He also teaches that his controller moves a second set of pages (data #2 and data #5) associated with a second stream to a second block (block 6) upon garbage collection.
CHOI mentions the claimed bitmap at 0010, 0012, 0020, 0022, 0143, 0145 and claims 5, 7, 15, and 17.  He shows the bitmaps in Figs. 12, 12B, and 15.
It would have been obvious to one of ordinary skill in the art to include CHOI’s bitmaps in BYUN’s device to store information associated with the characteristic (hot/cold) in a bitmap as claimed, since bitmaps are dense tracking data structures where a piece of information is stored in a single bit.

Regarding claims 2, 11, and 19, BYUN teaches the claimed operation at Figs. 1 (showing CMD/DATA from the host being sent to the storage device 100) and 2 (explaining data received from the host) and the accompanying text paragraphs.

Regarding claims 3, 12, and 20, BYUN shows the stream numbers stored with the data in Fig. 2.

Regarding claims 4, 13, and 21, BYUN describes determining the type of data at 0035, 0038, 0039, and elsewhere.

Regarding claims 5, 14, and 22, BYUN’s device obtains the information from memory cells, as claimed.

Regarding claims 7, 16, and 24, BYUN teaches that his controller moves a third set of pages (data #6, #7, and data #8) associated with a third stream to a third block (block 7) upon garbage collection.  This is shown in Fig. 12 and described at 0091-0102, especially 0093.  

Regarding claims 6, 15, and 23, BYUN does not mention a page validity table in his disclosure.  He describes valid and invalid information, so he clearly has some way of tracking validity info, he just doesn’t mention the claimed table.
Official Notice is taken that page validity tables were well-known at the effective filing date.
It would have been obvious to one of ordinary skill in the art to store page validity data in a page validity table as claimed, since doing so provides a central location for all page validity information.

Regarding claim 9, BYUN does not mention moving portions of pages separately from each other.  In BYUN’s device, entire pages remain intact apparently.  
It would have been obvious to one of ordinary skill in the art to move portions of pages separately if they are assigned to separate characteristics (streams in the case of BYUN).  BYUN clearly teaches moving separate pages to their associated separate streams, so it would have been obvious to one of ordinary skill in the art to move separate page portions to their associated separate streams.  The size of the data (full page or partial page) is not material to patentability.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Response to Arguments
	Applicant argues that “bitmaps generally would not motivate a person of ordinary skill of art to arrive at the features of amended independent claim.”  In response, the Examiner has located and provided the CHOI reference in support of the holding of Official Notice that does not teach a general bitmap but rather the specific type of bitmap claimed by the Applicant.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication 2021/0200454 to Kim et al. is particularly relevant, especially paragraphs 0096 and 0104 and Figs. 10, 11, and 14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132